                  AMENDED SPECIAL CONDITIONS OF RELEASE
                                                          Re: Alexander, Joseph
                                                          No.: 6:18-MJ-0063 JDP
                                                          Date: February 4, 2019

1. You must report to and comply with the rules and regulations of the Pretrial Services Agency;

2. You must reside at a location approved by the pretrial services officer and not move or absent
   yourself from this residence for more than 24 hours without the prior approval of the pretrial
   services officer;

3. You must cooperate in the collection of a DNA sample;

4. You must restrict your travel to Eastern District of California unless otherwise approved in
   advance by the pretrial services officer;

5. You must surrender your passport to the Clerk, US. District Court, and you must not apply for or
   obtain a passport or any other travel documents during the pendency of this case;

6. You must not possess, have in your residence, or have access to a firearm/ammunition, destructive
   device, or other dangerous weapon; additionally, you must provide written proof of divestment of
   all firearms/ammunition currently under your control;

7. You must refrain from ANY use of alcohol or any use of a narcotic drug or other controlled
   substance without a prescription by a licensed medical practitioner; and you must notify Pretrial
   Services immediately of any prescribed medication(s). However, medicinal marijuana prescribed
   and/or recommended may not be used;

8. You must submit to drug and/or alcohol testing as approved by the pretrial services officer. You
   must pay all or part of the costs of the testing services based upon your ability to pay, as determined
   by the pretrial services officer;

9. You must participate in a program of medical or psychiatric treatment, including treatment for
   drug or alcohol dependency as approved by the pretrial services officer and at least one session
   wekly. You must pay for all or part of the cost of the counseling services based upon your ability
   to pay, as determined by the pretrial services officer;

10. You must report any contact with law enforcement to your pretrial services officer within 24 hours;
    and,
11. You must attend alcohol/illicit substance abstinence community support meetings, which may
    include Alcoholics Anonymous and/or Narcotics Anonymous, at least two times a week and
    provide proof of same to your pretrial services officer.
